Citation Nr: 0423739	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
carbon monoxide poisoning. 

2.  Entitlement to service connection for brain damage/mental 
disorder due to carbon monoxide poisoning.

3.  Entitlement to service connection for ear infection.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1961.

In July 2000, the Board of Veterans' Appeals (Board) denied 
the veteran's original claim of service connection for 
residuals of carbon monoxide poisoning.

This matter is before the Board on appeal of a December 2001 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2002, the veteran testified at a hearing before an 
RO Hearing Officer and a transcript of the hearing is of 
record.  

In January 2004, the veteran testified at the RO before the 
undersigned Acting Veterans Law Judge and a transcript of the 
hearing is also part of the record.  

Regardless of the RO's adjudication of the claim, the Board 
must make an independent determination of whether new and 
material evidence to reopen the claim of service connection 
for residuals of carbon monoxide poisoning has been 
presented.  

The remand following the decision addresses service 
connection for brain damage/mental disorder due to carbon 
monoxide poisoning and for ear infection, which were 
adjudicated and denied by the RO, and for which the veteran 
has filed a notice of disagreement.  These issues are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In July 2000, the Board denied service connection for 
residuals of carbon monoxide poisoning. 

2.  Evidence received since the July 2000 Board decision is 
essentially duplicative or cumulative in nature and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals of carbon monoxide 
poisoning. 


CONCLUSIONS OF LAW

1.  The July 2000 Board decision, which denied service 
connection for residuals of carbon monoxide poisoning, is 
final. 38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the Board's July 2000 denial is 
not new and material and the criteria for reopening the claim 
of service connection for residuals of carbon monoxide 
poisoning have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The veteran submitted his petition to reopen the claim of 
service connection in August 2001.  In a letter, dated in 
October 2001, addressing the VCAA, the RO provided the 
veteran pre-RO-adjudication notice under 38 U.S.C.A. § 5103.  
The RO adjudicated the claim in December 2001. 

As for the content of the notice, the RO notified the veteran 
that the evidence to substantiate his claim was evidence of 
incurrence of a respiratory condition in service.  The RO 
also informed the veteran that VA would obtain evidence in 
the custody of a federal agency, including service medical 
and personnel records, VA records and records of the Social 
Security Administration.  He was informed too that VA would 
assist him in obtaining private medical records and that he 
should submit the information in 60 days.  

In November 2001, in response to the VCAA letter, the veteran 
indicated that VA had all his records.  

The Board finds that the RO's preadjudicatory notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and Pelegrini, supra, 
(preadjudicatory VCAA notice).

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not contained in the VCAA 
letter, this procedural defect was cured in the Statement of 
the Case, issued in October 2002, in which the RO cited and 
provided the complete text of 38 C.F.R. § 3.159(b)(1), 
without prejudice to the veteran as he had already indicated 
that VA had all his records.    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim for reopening.  
The veteran has not identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim for reopening that has not already 
been obtained.  Hence, the Board is aware of no circumstances 
in this matter that would put the VA on notice of the 
existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal. 

II.  A Summary of Evidence Previously Considered 

Service medical records show that, in November 1959, aboard 
the U.S.S. Midway (CVA-41), the veteran was overcome by 
carbon monoxide while working in a poorly ventilated space.  
He was in a semiconscious condition when he was removed by 
stretcher and was hospitalized for a day.  Blood samples 
revealed considerable carbon monoxide.  The diagnosis was 
carbon monoxide poisoning.  In January 1960, he was examined 
and qualified for active sea duty and for reenlistment.  In 
September 1960, the veteran complained of having chest pain 
and spitting up blood for two days.  A chest X-ray was 
negative.  On separation examination in January 1961, a chest 
X-ray was negative and the veteran was found physically 
qualified for release from active duty. 

After service, in 1997, a VA CT scan revealed pleural and 
parenchymal scarring, otherwise, the lungs appeared 
unremarkable.  A pulmonary function test revealed obstructive 
ventilatory impairment.  X-rays in August 1998 revealed 
chronic bilateral apical pleural thickening.  Chronic 
obstructive pulmonary disease was diagnosed. 

In September 1998, a VA physician expressed the opinion that 
it was possible the smoke inhalation incident in service 
could be related to the veteran's current and ongoing 
pulmonary symptoms.

In November 1998, another VA physician expressed the opinion 
that the veteran's present ventilatory impairment was not 
related to his acute carbon monoxide poisoning in service 
because (1) the veteran was found fit for duty the next day, 
(2) patients, who are not comatose, usually recover without 
permanent residuals, and (3) the pulmonary symptoms had only 
become worse in the last year and one-half.

Based on the evidence of record, in July 2000, the Board 
denied the veteran's original claim of service connection for 
residuals of carbon monoxide poisoning, finding that the 
preponderance of the evidence was against the claim that the 
veteran's current lung damage was related to residuals of 
acute carbon monoxide poisoning during active service.

III.  Evidence Submitted Since the Board's July 2000 Decision 

The veteran filed the current claim to reopen on August 29, 
2001.  Statements submitted in December 2001 reflect that the 
veteran continued to have serious lung problems and that he 
had used inhalers for years.

A VA record, dated in March 2001, shows a diagnosis of 
inhalation injury.  

In August 2002, the veteran testified that he had trouble 
performing his duties and climbing ladders aboard ship 
following the fire in 1959, that he wheezed and was out of 
breath, and began using a medicated mist to help clear his 
lungs.  The veteran testified that, after the fire, he spit 
up blood both during service and after his separation from 
service and that his current symptoms include shortness of 
breath and fatigue, as well as, lung scarring.  He testified 
that he had smoked off and on for eight years, both in 
service and shortly after his separation, and that he had to 
quit because of his lung condition.

In January 2004, the veteran testified that he collapsed 
while fighting a fire aboard ship, that he was in severe 
smoke and fumes for about 20 or 30 minutes, and that he 
inhaled both smoke and carbon monoxide fumes from the burning 
jet fuel.  He testified too that he did not have time to put 
on any protective gear, that he was brought back to the ship 
the next day and then released.  He also testified that, 
after his separation from service, he missed work a few times 
because of his respiratory condition.  Both the veteran and 
his son testified that the veteran continued to use inhalers 
daily.

IV.  Legal Analysis

In the July 2000 decision, the Board denied service 
connection for residuals of carbon monoxide poisoning, 
rejecting medical evidence of a nexus between the in-service 
injury and the veteran's current lung condition. 

The present claim was initiated on August 29, 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new evidence" is existing evidence not 
previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, the additional evidence is compared with the 
evidence previously of record.  

Under 38 U.S.C.A. § 5108, a review of all evidence submitted 
by a claimant since the last final denial on any basis is 
required to determine whether a claim is to be reopened.  
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the Board's July 
2000 denial of service connection.  In reviewing the 
evidence, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the present case, evidence added to the record since July 
2000 includes an additional VA record and the veteran's 
testimony.  The VA record documents an inhalation injury - a 
fact that has been previously established.  The veteran's 
testimony provides further details about his exposure to 
carbon monoxide during service and of continuing pulmonary 
problems. 

Although the recently received medical record is "new" in 
that this particular VA record was not previously considered, 
the evidence is cumulative of evidence already of record, 
that is, an inhalation injury, which was documented in the 
service medical records, and not material because it is not 
medical evidence linking the current lung disability to the 
inhalation injury in service. 

As for the veteran's testimony, it is also cumulative or 
duplicative of evidence previously of record.  As a 
layperson, the veteran is not competent to provide an opinion 
on a medical matter, such as the etiology of his lung 
disability.  Where, as here, resolution of the issue on 
appeal turns on a medical evidence, unsupported lay testimony 
cannot serve as a predicate to reopen a previously disallowed 
claim.  

While the veteran claims that he is suffering from a lung 
disability due to carbon monoxide poisoning during service, 
he has not submitted competent medical evidence to support 
his claim. 
In the absence of new and material evidence, the application 
to reopen the claim of service connection for residuals of 
carbon monoxide poisoning is denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit of the 
doubt doctrine is not applicable. 


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of service connection for residuals of 
carbon monoxide poisoning is denied.  


REMAND

In an August 1999 rating decision, the RO denied the 
veteran's claims of service connection for brain 
damage/mental disorder due to carbon monoxide poisoning, and 
for an ear infection.  In November 1999, the veteran filed a 
notice of disagreement with that determination.  The RO has 
not yet issued a statement of the case as to those claims.  
Accordingly, the Board is required to remand these matters to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  However in order to obtain 
appellate review of these issues, a perfected appeal must be 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.  

In light of the foregoing: 

Furnish the veteran a statement of the 
case on the issues of service connection 
for brain damage/mental disorder due to 
carbon monoxide poisoning, and for an ear 
infection.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



